DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Fig. 25: reference characters “90” and “69” have both been used to designate the barb release feature.
Fig. 26: reference characters "88" and "90" have both been used to designate the tensor coupler.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re. claim 1, lin. 13 “each of the tensor couplers are detachably” should be amended to -- each of the tensor couplers is detachably--; lin. 15-16, “wherein each are configured” should be amended to -- wherein each is configured--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“barb release feature” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a web" in claim 18, which appears to be one and the same as the earlier claimed “filter web” (see claim 1), but is not claimed as such. As best understood in view of the instant application’s specification and drawings, it appears that “a web” in claim 18 should read “[[a]]the filter web”, and in the interest of compact prosecution has been thus treated for the purposes of claim interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen et al. US20160038271A1, herein “Johnsen” in view of WasDyke et al., US20060095068, herein “WasDyke”, further in view of McCartney, US20120022580A1, herein “McCartney”.
Re. claim 1, Johnsen discloses a vascular filter system (10, Fig. 2A-C) comprising: 
a) a vascular filter 50 (Fig. 2A-C) comprising: 
i) a barb tether 48 (one single element 48 of the plurality of the barb tethers/elements 48, Fig. 2A-B); 
ii) a plurality of attachment barbs 52 coupled to the barb tether 48 (Fig. 2B); 
iii) a filter web (the remaining of the plurality of barb tethers/elements 48, Fig. 2A-B) comprising a filter strand (as shown in Capture 1 below or Fig. 11; or one filter strand is formed from one 44 end of the first barb tether to the opposite 44 of the second barb tether) forming filter openings (the openings are formed by the filterstrands), wherein the filter web portion is coupled to the barb tether (plurality of barb tethers are coupled to each other at the filter point 42 (Fig. 2A); 
b) a deployment sheath 206 (Fig. 5B) having a distal end opening (distal end of 206, Fig. 5B); 
c) a plurality of tensors (combination of 66 and 68, Fig. 2B), each of said plurality of tensors comprising: 
i) an extended end 68 (as shown in Fig. 2B); 
ii) a tensor coupler 62 attached to said extended end 68 (Fig. 3A-B); 
wherein the plurality of tensors are retained within the deployment sheath ([0039]); 
wherein the plurality of tensors 66 each are configured to extend radially outward from the distal end opening of the deployment sheath 206 to press the barb tether 66/68 (Fig. 5A-B, and attachment barbs 52 coupled thereto, against a vessel wall (Fig. 2B). 
But Johnsen is silent about a barb release feature (This element is interpreted under 112(f) as a protrusion of the barb tether, such as a bead (see [0041] of the instant specification) and equivalents thereof) and, wherein each of the tensor couplers are detachably attached to the barb release feature; and wherein the tensor couplers are coupled with the barb release feature.
However, WasDyke teaches a similar filter device positioneable within a blood vessel including a vascular filter ([0025]; Fig. 5-8), barb tether 414 including a barb release feature 116, and a barb 222 coupled to the barb tether so that the filter device could be retrieved without disrobing the barb 222 and leave the barbs in the blood vessel wall via the barb release feature 116 of the barb tether 414. 
If would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the barb release feature 116 as taught and suggested by WasDyke to the barb tether of Johnsen’s device so that if the filter device needs to be removed from the blood vessel without disturbing the barbs, it can be disengaged with the barb 52 via the barb release tether. This means that once Johnsen’s device is modified by WasDyke, the tensors 66 in Johnsen’s device can be coupled to and detached from the barb release feature of the barb tether as claimed because the tensors are configured to be disengaged from the barb tether.

    PNG
    media_image1.png
    566
    499
    media_image1.png
    Greyscale

But Johnsen further in view of WasDyke is silent about the plurality of tensors are shape memory material.
Howerver, McCartney discloses a filter device having a gripper including flexible liner 127 wherein the gripper is releasably attached to the filter in order to remove and reposition the ([0029], Fig. 1) wherein the gripper is made of shape memory materials such as Nitinol which is useful to grip the filter device ([0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tensors in the combination of Johnsen and WasDyke’s device to include the shape memory material as taught and suggested by McCartney in or der to for the tensors to have a more flexible characteristic which is useful to attach itself to the barb tether of the filter.
Re. claim 2, Johnsen discloses wherein the barb tether forms an attachment ring (consider embodiment of fig. 8, which includes a ring connecting ends 46 together as shown in fig. 8; this ring is considered the barb tether for claim 2).
Re. claim 12, Johnsen discloses wherein the plurality of attachment barbs 52 are metallic ([0045]).
Re. claim 14, Johnsen discloses wherein each of the plurality of attachment barbs 52 comprises an insert end 82 and a barb portion 84 (Fig. 9A-B, [0060]).
Re. claim 15, Johnsen discloses comprising a radiopaque material on the attachment ring ([0060] and [0062]).
Re. claim 16, Johnsen discloses comprising a radiopaque material on the attachment barb ([0060] and [0062]).
Re. claim 17, Johnsen discloses comprising a radiopaque material on the filter web ([0060] and [0062]).
Claims 9-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of WasDyke, further in view of McCartney, further in view of Eggers, US20120221040, herein “Eggers”.
Re. claim 9, Johnsen is silent about wherein the filter web comprises a bioresorbable filter strand.
However, Eggers teaches a vascular filter having a plurality of filter strand threads to include bioresorbable material ([0039]-[0046]) allowing a filter to degrade within a patient to avoid harmful complications with long-term or retrievable filters ([0037]-[0038] an d [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of filter strand threads to include a bioresorbable material as taught and suggested by Eggers into the combination of Johnsen, WasDyke and McCartney’s device to avoid harming a patient during filter retrieval by allowing the filter to degrade within the patient.
Re. claim 10, Johnsen is silent about wherein the filter web consists essentially of a bioresorbable filter strand.
However, Eggers teaches a vascular filter having a plurality of filter strand threads to include bioresorbable material ([0039]-[0046]) allowing a filter to degrade within a patient to avoid harmful complications with long-term or retrievable filters ([0037]-[0038] an d [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of filter strand threads to include a bioresorbable material as taught and suggested by Eggers into the combination of the Johnsen, WasDyke and McCartney’s device to avoid harming a patient during filter retrieval by allowing the filter to degrade within the patient.
Re. claim 13, Johnsen discloses wherein the plurality of attachment barbs 52 are metallic ([0045]), but Johnsen is silent about wherein the filter web consists essentially of a bioresorbable filter strand.
However, Eggers teaches a vascular filter having a plurality of filter strand threads to include bioresorbable material ([0039]-[0046]) allowing a filter to degrade within a patient to ([0037]-[0038] an d [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of filter strand threads to include a bioresorbable material as taught and suggested by Eggers into the combination of Johnsen, WasDyke and McCartney’s device to avoid harming a patient during filter retrieval by allowing the filter to degrade within the patient.
Re. claim 18, Johnsen discloses wherein a web comprises a first portion of a plurality of filter strands having a higher dissolving rate than a second portion of a plurality of filter strands.
However, Eggers teaches a vascular filter including a first portion 30 of a plurality of filter strands to have a higher dissolving rate than a second portion 31 of the plurality of filter strands (Fig. 1A-E; [0039]-[0046]) to provide controlled degradation of the filter to prevent causing unexpected embolus within a patient ([0037]) to avoid harmful complications with long-term or retrievable filters ([0037]-[0038] and [0015]-[0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first portion of the plurality of filter strands to have a higher dissolving rate than a second portion of the plurality of filter strands as taught and suggested by Eggers into the combination of Johnsen, WasDyke and McCartney’s device, to avoid harming a patient during filter retrieval by allowing the filter to controllably degrade within the patient without causing unexpected embolus.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of WasDyke, further in view of McCarney, further in view of Eggers, further in view of Johnson et al., US20150173884, herein “Johnson”.
Re. claim 11, Johnsen discloses the filer opening ([0059], as shown in Fig. 8 or see Capture 2 below), but Johnsen is silent about wherein the filter openings have a dimension of no more than 10mm.
However, Johnson teaches a similar filter device includes filter openings have a dimension less than 5 millimeters to appropriately filter material with different sizes from the blood ([0111]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter openings of Johnsen, WasDyke and McCartney’s device to include the size of the filter openings having a dimension of less than 5mm as taught and suggested by Johnson, in order to allow appropriate filtration of material within a patient.

    PNG
    media_image2.png
    371
    489
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 3-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 3-8, the prior arts fail to disclose, teach, or suggest the vascular filter system as claimed including the combination of a vascular filter having a barb tether including a barb release feature, a plurality of attached barbs, a filter web comprises a filter strand forming filter openings, a deployment sheath having a distal end opening; a plurality of tensors, each comprises an extended end, a tensor coupler; and wherein the plurality of tensors are shape memory material and the system further comprises a stylet extending along the tensor to the tensor coupler and configured to release the tensor coupler from the barb tether.
Re. claims 19-20, the prior arts fail to disclose, teach, or suggest the vascular filter system as claimed including the combination of a vascular filter having a barb tether including a barb release feature, a plurality of attached barbs, a filter web comprises a filter strand forming filter openings, a deployment sheath having a distal end opening; a plurality of tensors, each comprises an extended end, a tensor coupler; and wherein the plurality of tensors are shape memory material and the filter web consists of a spirographic loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771